DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
 
Status of Claims
Claims 1-2, 4-5, and 23-39 are currently pending and under examination on the merits in the instant case.

Response to Arguments
Applicant’s arguments filed on September 21, 2021 have been considered but are moot because the arguments do not pertain to the new rejections necessitated by claim amendments.

Specification
The title of the invention is not descriptive.  Note that the pending claims are not directed to selenium cancer therapy. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 29, 30, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 25, 29, 30, 31, and 33 recite “nucleic acids encoding the CRISPR/Cas9 complex”. Neither claims 2 and 5, from which the above claims depend, nor the dependent claims specify what constitutes the plurality of “nucleic acids” encoding the claimed complex. As such, it is unclear what plural elements are contained in “nucleic acids”. It is also unclear whether the “nucleic acids” mean a combination of several different nucleic acids encoding different CIRSPR/Cas9 complexes. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The instant claims are drawn to a method of treating breast cancer in a subject comprising administering an inhibitor of SEPHS2, wherein the inhibitor includes a CRISPR/Cas9 complex. 
It is noted that the instant specification expressly demonstrates that SEPHS2-targeting sgRNAs have little or no effect on inhibiting growth of two breast cancer cell lines, MDA-231 and MDA-415. See Figure 1D. In fact, SEPHS2 sg2 increased the growth of MDA-415 cells, and SEPHS2 sg3 increased MDA-231 cell growth compared to the control sgRNA. The negative in vitro data in Figure 1D cannot support the instantly claimed in vivo breast cancer treatment method. Further, pages 8-9 pointed out by applicant in support of claim amendments do not provide adequate written description support that an inhibitor of SEPHS2 has the required function of treating breast cancer in a subject in vivo. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of claims 1-2, 4-5, and 23-39 at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 2004/0002151 A1) in view of Koncarevic et al. (Free Radical Biology & Medicine, 2009, 46:1096-1108), Yoo et al. (RNA, 2007, 13:921-929), Maciel-Dominguez et al. (Molecular Nutrition & Food Research, 2013, 57:2195-2205, of record), Tang et al. (Current Cancer Drug Targets, 2012, 12:1032-1042, of record), Liu et al. (US 2015/0044191 A1), and Ravinder et al. (US 2016/0102322 A1, of record).
	Watt teaches that an antisense oligonucleotide targeted to human selenophosphate synthetase 2 (SPS2) such as SEQ ID NO:38 (5’-CCAGCCATTGGTGGGCATTG) targeted to positions 1028-1047 of SEQ ID NO:3 claimed in the instant case can be used to delay tumor formation. See paragraphs 0008, 0061; Table 1. 
	Watt teaches that the antisense oligonucleotide can be modified with LNA. See paragraph 0047.

	Koncarevic demonstrates that SPS2 expression is significantly decreased in glioblastoma cells treated with an anticancer agent I232N, an inhibitor of selenoprotein thioredoxin reductase (TrxR). See Figure 1-2 and pages 1096-1097.
	Yoo teaches that cells transfected with an siRNA targeted to selenoprotein thioredoxin reductase 1 (TR1) show reduced cell growth rate, which is “not surprising” because “TR1 is an essential selenoprotein.” See page 927. 
	Yoo reports that “the loss of TR1 expression resulted in cells showing greater signs of UV-mediated apoptosis” and that knockdown of TR1 by siRNA is capable of “reducing tumor progression and metastasis.” See page 927.
	Yoo teaches that selenophosphate synthetase 2 (SPS2) is another selenoprotein, which can be knocked down by siRNA. See page 927.
Maciel-Dominguez demonstrates that SEPSH2 mRNA expression is decreased in selenite-treated cells compared to selenite-depleted cells. See Figure 3.
Maciel-Dominguez demonstrates that selenite treatment upregulates miR-185 expression, whereas selenite depletion abrogates miR-185 expression in cells. See Figure 1.
Maciel-Dominguez teaches that miR-185 binds the 3’ UTR of SEPSH2 and regulates SEPSH2 expression such that an inhibitor of miR-185 significantly increases SEPHS2 mRNA expression levels in selenite-treated cells. See pages 2199-2200; Figure 4. 
Tang demonstrates that “miR-185 mimetics into U25 cells” inhibit glioma cell growth/invasion such that “miR-185 inhibited U251 cell growth and invasion (Fig. 4C).” (emphasis added). See page 1037. 

Liu teaches that Cas9/guide RNA complex provides target sequence-specific cleavage as there is a sequence “complementarity between guide RNA and target DNA”. See paragraphs 0157-0158. 
Liu discloses a SEPHS2-specific gRNA sequence encoded by SEQ ID NO:89 (5’-GCCAGAATAGTTTTTCAACAAGG), which is complementary to nucleotide positions 2330-2351 of SEQ ID NO:3 claimed in the instant case. See Table 1 at pages 28.
Ravinder teaches that “Cas9 protein/gRNA ribonucleoprotein (RNP) complexes” are delivered to cells for CRISPR-Cas9-mediated genome editing in mammalian cells, wherein the Cas9 RNP delivery provides “superior genome editing efficiencies” such that “on-targeting editing efficiency increased with an increased dose of Cas9 RNP” and that use of a lentiviral vector or adeno-associated virus vector for CRISPR/Cas9-based targeting is also known in the art. See paragraphs 0193, 0299, 0302-0304, and 0333.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Watt’s anti-SPS2 antisense oligonucleotide to a subject having glioma. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to delay glioma tumor formation/growth in a subject in need thereof, because Watt’s anti-SPS2 antisense oligonucleotide was taught to be useful for delaying tumor formation, and because association between SPS2 downregulation and reduced glioma tumor progression/growth was reported in the art by Koncarevic and as suggested by the combination of Maciel-Dominguez and Tang, and because inhibition of a selenoprotein was predicted to result in the inhibition of tumor cell growth rate, progression, and metastasis as evidenced by Yoo. One of ordinary skill in the art would also have been motivated to use Yoo’s siRNA In re Fout, 675 F.2d 297, 301 (CCPA 1982) for the following: “Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.” When using Liu’s SEPHS2-specific gRNA in place of Watt’s anti-SPS2 antisense oligonucleotide, one of ordinary skill in the art would have reasonably pursued the art-recognized techniques/methodologies for providing gRNA-mediated target cleavage as taught by Ravinder who taught use of “Cas9 protein/gRNA ribonucleoprotein (RNP) complexes” as well as use of a lentiviral vector or adeno-associated virus vector.
	Accordingly, claims 1-2 and 23-29 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 4-5 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al., Koncarevic et al., Yoo et al., Maciel-Dominguez et al., Tang et al., Liu t al., and Ravinder et al. as applied to claims 1 and 2 above, and further in view of Simon (US 2014/0212515 A1, of record) and Olm et al. (PNAS, 2009, 106:11400-11405, of record).
The combination of Watt et al., Koncarevic et al., Yoo et al., Maciel-Dominguez et al., Tang et al., Liu t al., and Ravinder et al. renders obvious a method of treating glioma in a subject comprising administering an antisense oligonucleotide, siRNA, or Cas9/gRNA complex comprising a nucleotide sequence complementary to SPS2 as explained above, which is fully 
Simon teaches that it is known in the art that “selenite triggers mitochondrial damage and subsequent mitophagy, leading to irreversible cell death in glioma cells.” (emphasis added). See paragraph 0008.
Olm teaches that selenite (Se) treatment responsiveness/sensitivity in cancer cells inversely correlates with the expression levels of xCT (synonymous with SLC7A11) such that H611 non-small cell lung cancer cells underexpressing xCT do not respond to Se treatment, whereas H157 non-small cell lung cancer cells overexpressing xCT respond to Se treatment as evidenced by the finding that Se-treated H611 cancer cells were viable (over 100%) while Se-treated H157 cancer cells showed significantly reduced viability (about 20%). See Figures 3D and 4A. See also page 11400 reporting that H157 cancer cells showed a high level of sensitivity to selenite cytotoxicity such that selenite was “highly toxic” in H157 cells and that H611 cancer cells showed no sensitivity to selenite cytotoxicity such that selenite was “nontoxic” in H611 cells. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further administer selenite to the subject having glioma treated with an antisense oligonucleotide, siRNA, or Cas9/gRNA complex comprising a nucleotide sequence complementary to SPS2, wherein selenite administration is provided to a subject determined to have an increased expression level of SLC7A11. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide additive or greater treatment effects to the subject having glioma who is likely to be sensitive or responsive to selenite cytotoxicity, because selenite treatment was known to lead to “irreversible cell death in glioma cells” as reported by Simon thus would have been reasonably deemed to further contribute to inhibition of glioma tumor growth and progression when added to the SPS2-
	Accordingly, claims 4-5 and 30-39 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/DANA H SHIN/Primary Examiner, Art Unit 1635